DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/3/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no date for reference 2 under non-patent literature (at least a year is required).  It has been placed in the application file, but the information lined through therein has not been considered as to the merits.  
Claim Objections
Claims 68 and 69 are objected to because of the following informalities:  Claim 68 recites “sensors positioned” in line 2 which is believed to be in error for --sensors are positioned--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-73 and 86-90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
69 recites the limitation "the plurality of sensors" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 70 recites the limitation "the data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 70 recites the limitation "the tibial stem" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Note: the “the tibial stem” is also recited in claims 71-73.
Claim 86 recites the limitation "the electronic processor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 87 recites the limitation "the data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 74-79, 83-90, 92, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Wasielewski 2004/0243148 (hereafter referred to as Wasielewski) in view of DiSilvestro et al. 2006/0142670 (hereafter referred to as DiSilvestro).
Regarding claims 74, 83, and 85-90, Wasielewski discloses a knee replacement prosthesis 222 capable of measuring range of motion including degrees of flexion, extension, anterior/posterior stability and medial/lateral stability (at least pars. 70, 73, and 78 disclose using data from the sensors to determine range of motion) the prosthesis comprising a tibial component 218, the tibial component 
DiSilvestro teaches a knee prosthesis, in the same field of endeavor, wherein sensors 50, are embedded in the stem of the tibial component 22 (fig.3; par.22 recites “embedded in”) for the purpose providing data. DiSilvestro further discloses associated electronics 56, including a processor, memory device, and antenna are also in the stem (fig.3) for the purpose of processing, storing, and transmitting data from the sensors (pars.22-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include each of sensors, processor/cpu, memory, and antenna within the tibial stem of Wasielewski as taught by DiSilvestro in order to sense data associated with the tibial component, as well as process, store, and transmit the data from the sensors. Wasielewski discloses sensors may be placed within prosthetic components and DiSilvestro specifically teaches placing the sensors within the stem of a tibial component therefore it would have been obvious to select the stem 
Regarding claims 75-78, Wasielewski discloses the specific combination of accelerometers (plural) and gyroscopes (rotation sensors; plural) in at least par.99. 
Regarding claims 79 and 84, the accelerometers and gyroscopes disclosed by Wasielewski in at least pars. 96-98 are MEMS.
Regarding claims 92 and 93, as discussed above, Wasielewski in view of DiSilvestro discloses a tibial component as claimed in claims 74 and 83. Wasielewski further discloses measuring a range of motion of a human knee where the human knee has inserted therein a tibial component comprising sensors, the method comprising moving the knee while measuring acceleration with the accelerometers and measuring rotation with the rotation sensors in at least pars. 70, 73, and 78. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the knee prosthesis of Wasielewski in view of DiSilvestro into a human knee and move the knee while measuring acceleration with the acceleration sensors and measuring rotation with the rotation sensors in order to measure a range of motion of the knee as taught by Wasielewski.
Claims 80-82 are rejected under 35 U.S.C. 103 as being unpatentable over Wasielewski in view of DiSilvestro as applied to claim 75 above, and further in view of Amirouche et al. 2004/0019382 (hereafter referred to as Amirouche). Wasielewski in view of DiSilvestro discloses the invention substantially as claimed and as discussed above but does not specifically disclose that the plurality of sensors are positioned within the tibial stem at a density of greater than 5 sensors per cubic centimeter. 
Amirouche discloses a knee prosthesis comprising sensors, in the same field of endeavor, wherein any number of sensors may be utilized depending on the desired sensitivity (par.41).
.
Claims 66-73 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Wasielewski in view of DiSilvestro in view of Johanson et al. 2009/0005708 (hereafter referred to as Johanson). 
Regarding claims 66-73, Wasielewski in view of DiSilvestro discloses the invention substantially as claimed and as discussed above with respect to claims 74-79 and 83-90. Wasielewski further discloses that the knee replacement prosthesis comprises a femoral component 220 (fig.13), however, Wasielewski in view of DiSilvestro does not disclose that the knee prosthesis comprises a patellar prosthesis.
Johanson teaches a knee prosthesis comprising sensors, in the same field of endeavor, wherein the knee prosthesis comprises a patellar prosthesis for the purpose of treating patellofemoral arthritis (par.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a patellar prosthesis as taught by Johanson with the knee prosthesis of
Wasielewski in view of DiSilvestro in order to perform a total knee arthroplasty and treat patellofemoral arthritis in a patient.
Regarding claim 91, Wasielewski further discloses measuring a range of motion of a human knee where the human knee has inserted therein a knee prosthesis comprising sensors, the method comprising moving the knee while measuring acceleration with the accelerometers and measuring rotation with the rotation sensors in at least pars. 70, 73, and 78. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774